—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated March 2, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendants made out a prima facie case for summary judgment, the plaintiff failed to raise a triable issue of fact as to whether the defendants were the operators or owners of the other vehicle involved in the plaintiff’s accident. The plaintiff proffered only the deposition testimony of the investigating trooper, who was not an eyewitness to the accident and whose conclusions did not stem from “postincident expert analysis of observable physical evidence” (Murray v Donlan, 77 AD2d 337, 347; see, Hagicostas v National Frgt. Sales, 226 AD2d 584; Hatton v Gassier, 219 AD2d 697; Conners v Duck’s Cesspool Serv., 144 AD2d 329; Casey v Tierno, 127 AD2d 727). Bracken, J. P., Thompson, Pizzuto and Florio, JJ., concur.